Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 25-44 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 25, Weller et al. (US 2010/0255527) discloses a method for the diagnosis of a microbial infection (Chlamydia and Rickettsia) in an organism (para. [0035]), wherein said microbial infection is of a type that is present in one form suitable for multiplication known as a reticulate body and another form suitable for infection of cells known as elementary body, wherein said microbial infection is at least partially present as elementary bodies in cellular material of the organism, which method comprises the steps of: 
- providing a sample (body fluid) of cellular material from the organism (para. [0035]); 
- processing the sample comprising the steps of lysing the cellular material (adding some low-density fluids like water, methanol, or others) so as to maintain the integrity of the elementary bodies (para. [0036]; see also lysing via strong acids, para. [0014]), and separating the elementary bodies from the lysed cellular material into an enriched sample (separating by centrifuging into pellets) (para. [0035]-[0037]), and adding a composition of a matrix material (conventional matrix substance) thereto (para. [0004] and [0041]), therewith generating a test composition, that is enriched in elementary 
- subjecting a volume of the test composition comprising at least one and at most a predetermined maximum of elementary bodies, in so far as the sample contains any elementary bodies, to a MALDI mass spectrometry (para. [0004]) method to identify presence of the microbial infection (subjecting pathogens to analysis by mass spectrometry) (para. [0027]).
However, the prior art neither teaches nor fairly suggests wherein the step of subjecting a volume of the test composition to a MALDI mass spectrometry method comprises, subsequent to dispensing of said droplets, the steps of: crystallizing the matrix material onto solid matter, more particularly the elementary bodies, wherein a volatile solvent of the composition of the matrix material is evaporated, therewith generating an aerosol beam of elementary bodies coated with matrix material.
	
	In regards to claim 41, Weller discloses a system for diagnosis of a microbial infection of a type that is present in one form suitable for multiplication known as a reticulate body and another form suitable for infection of cells known as elementary body, wherein said microbial infection is at least partially present as elementary bodies (Chlamydia and Rickettsia) in cellular material of the organism (para. [0035]), said system for diagnosis comprising in combination: 
- means for lysis of a sample of cellular material (adding some low-density fluids like water, methanol, or others) configured to maintain the integrity of the elementary bodies  (para. [0036]; see also lysing via strong acids, para. [0014]),;  4Atty Dkt. No.: ARSI-266 USSN: 16/486,112 

- mixing means for mixing a composition of a matrix material with the thus separated elementary bodies to obtain a test composition comprising said elementary bodies (pipetting sample to mix with solution of matrix material) (para. [0046]); 
- a dispensing unit for dispensing volumes of said test composition each comprising a predetermined maximum of elementary bodies, wherein the dispensing unit is a droplet generator for generating droplets of said test composition (applying drops of pathogenic supernatant to the mass spectrometric sample support using a pipette) (para. [0045]); 
- a MALDI TOF mass spectrometer apparatus configured for generating a mass spectrum of said test composition and comprising a flight path unit comprising: 
a drying chamber (vacuum system) (para. [0050]), wherein solvent of the composition of the matrix material is evaporated to crystallize the matrix material onto solid matter; 
an ionization chamber wherein said coated elementary bodies are irradiated with a laser to result in ionization of proteins and said ionized material is accelerated and passes a charged grid (ionization by MALDI) (para. [0038]); and
a time-of-flight tube, wherein individual ions of the ionized material are separated; wherein the electrospray ionization orthogonal ion acceleration mass spectrometer (EI-OTOF-MS) apparatus furthermore comprises a detector for detecting the separated ions (time-of-flight mass spectrometers) (para. [0015], [0017], [0050]); and 

However, Weller is silent on generating an aerosol beam of coated elementary bodies, which drying chamber is arranged such that droplets dispensed from the droplet generator enter the drying chamber and dry during flight through the drying chamber and teaches an EI-OTOF mass spectrometer (see Weller, para. [0051]) in place of the claimed MALDI TOF mass spectrometer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578. The examiner can normally be reached Monday to Friday, 8:00am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                        


/MICHAEL PAUL SHIMEK/Examiner, Art Unit 1796                                                                                                                                                                                                        

/JENNIFER WECKER/Primary Examiner, Art Unit 1797